IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WALTER HAMMOND,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5666

THE MOST WORSHIPFUL
GRAND LODGE OF FREE AND
ACCEPTED MASONS OF
FLORIDA, A NON-PROFIT
CORPORATION, and ROBERT
P. HARRY, JR.,

      Appellees.

_____________________________/

Opinion filed August 3, 2016.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Kevin S. Sanders, Jacksonville, for Appellant.

William M. Douberley, Douberley, McGuinness & Cicero, Sunrise, for Appellees.




PER CURIAM.

      AFFIRMED.


LEWIS, WETHERELL, and RAY, JJ., CONCUR.